Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on May 16, 2019.
Claims 1-16 are presently pending in the application have been examined below, of which, Claims 1 and 8 are presented in independent form.
This application is a national stage application of international application PCT/JP2017/040525 filed November 10, 2017, which claims priority of Japanese Patent Application No. JP 2016-230495 filed November 28, 2016.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 5/16/2019 is acknowledged by the examiner and the portions of the cited references in English have been considered in the examination of the claims now pending. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amendment to overcome the rejection(s) under 35 U.S.C. 112, Ist and 2nd paragraph, set forth in this Office action.
Claims 11 and 14 are considered allowable by virtue of their dependence on the rewritten claim 4 in independent form including all of the limitations of the base claim and any 
112(f) interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an on-board device, an on-board update apparatus, and a notification unit in claim 1 and an acquisition unit, and a notification unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Referring to the independent claims 1 and 8, the claim limitations an on-board device, an on-board update apparatus, and a notification unit in claim 1 and an acquisition unit, and a notification unit in claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions:  operat[ing], perform[ing] a process, notify[ing] an occupant, acquir[ing] a detection result. Though the description mentions these functions, these limitations include specific functions that must be performed by a special purpose computer. For a specific function, the corresponding structure must include an algorithm (emphasis added) that transforms a general purpose computer to the special purpose computer (emphasis added) programmed to perform the specific claimed functions. See MPEP § 2181 (II)(B). The specification here does not sufficiently disclose algorithms for the functions 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 2-7 and 9-16 depend on claim 1 and do not cure the deficiency of their base claim. Therefore, Claims 2-7 and 9-16 are rejected for the same reason set forth in the rejection of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) first paragraph as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-16, the claims invoke 35 U.S.C. 112(f). However, the specification does not (emphasis added) explain what hardware and/or software (specifically the steps or procedures) the inventor uses to accomplish the claimed functions operat[ing], perform[ing] a process, notify[ing] an occupant, acquir[ing] a detection result.  The steps or procedures are sometimes called the ‘algorithm’ for performing the functions.
The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.

When a § 112(f) limitation is found to be indefinite under § 112(b) for failure to disclose corresponding structure (computer + algorithm) in the specification to perform the entire claimed function, it will also fail to have an adequate written description under § 112(a).
The written description requirement is not satisfied because the specification does not describe the steps of performing the functions of operat[ing], perform[ing] a process, notify[ing] an occupant, acquir[ing] a detection result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0170775 (hereinafter "Rockwell”) in view of US 2011/0264316 (hereinafter “McCabe”).
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 1, Rockwell discloses:
An on-board update system (Rockwell, Fig. 1, ¶ 15, system 100 for providing software updates 116 to a vehicle 102), comprising:
an on-board device configured to operate by receiving power supplied from a battery installed in a vehicle (Rockwell, Fig. 1, ¶ 17, the vehicle 102 may include a plurality of electronic control units (ECUs) 104 configured to perform and manage various vehicle 102 functions under the power of the vehicle battery), and by executing a program stored in a storage unit (Rockwell, Fig. 1, ¶ 17-18, the vehicle ECUs 104 may share physical hardware, firmware, and/or software; Fig. 3A, ¶ 37-39, the vehicle ECUs 104 may include multiple storage areas, such that a software update 116 may be installed to one storage area of the vehicle ECU 104);
an on-board update apparatus configured to perform a process for updating the program stored in the storage unit of the on-board device (Rockwell, Fig. 3A, ¶ 38-39, the vehicle ECU 104 may utilize the active processor 304-A to execute the software install 308-A installed to the active storage 302-A for vehicle 102 operation).
Rockwell does not appear to explicitly disclose a notification unit configured to notify an occupant of the vehicle before the on-board update apparatus performs an update process, if an amount of current that is detected by a detection unit configured to detect an amount of current flowing through an on-board electronic component to which the power from the battery is supplied exceeds a threshold value. However, in an analogous art to the claimed invention in the field of vehicle on-board devices, before the on-board update apparatus performs an update process, McCabe teaches a notification unit configured to notify an occupant of the vehicle if an amount of current that is detected by a detection unit configured to detect an amount of current flowing through an on-board electronic component to which the power from the battery is supplied exceeds a threshold value (McCabe, ¶ 56, the vehicle controller 21 occasionally receives data from the vehicle power sensor 60. This latter data indicate the .
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rockwell and McCabe before him/her, before the on-board update apparatus performs an update process, to invoke McCabe’s notification mechanism using a notification unit configured to notify an occupant of the vehicle if an amount of current that is detected by a detection unit configured to detect an amount of current flowing through an on-board electronic component to which the power from the battery is supplied exceeds a threshold value, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a mechanism for automatically checking the integrity of the battery and providing an alert when significant deterioration has occurred (McCabe, ¶ 59).

As to claim 7, the rejection of claim 1 is incorporated. Rockwell as modified further discloses wherein the on-board update apparatus includes an acquisition unit configured to acquire a detection result of the detection unit, and the notification unit (McCabe, ¶ 56, the vehicle controller 21 occasionally receives data from the vehicle power sensor 60. This latter data indicate the electric current and voltage received from the battery 37 at the connector 34 on the industrial vehicle 10. This provides a measurement of the voltage and electric current at the . The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 8, Rockwell as modified further discloses:
An on-board update apparatus configured to perform a process for updating a program (Rockwell, Fig. 1, ¶ 15, system 100 for providing software updates 116 to a vehicle 102) stored in a storage unit of an on-board device that is configured to operate (Rockwell, Fig. 3A, ¶ 38-39, the vehicle ECU 104 may utilize the active processor 304-A to execute the software install 308-A installed to the active storage 302-A for vehicle 102 operation) by receiving power supplied from a battery installed in a vehicle (Rockwell, Fig. 1, ¶ 17, the vehicle 102 may include a plurality of electronic control units (ECUs) 104 configured to perform and manage various vehicle 102 functions under the power of the vehicle battery), the on-board update apparatus comprising: 
an acquisition unit configured to acquire a detection result from a detection unit configured to detect an amount of current flowing through an on-board electronic component installed in the vehicle (McCabe, ¶ 56, the vehicle controller 21 [an acquisition unit] occasionally receives data from the vehicle power sensor 60. This latter data indicate the electric current and voltage received from the battery 37 at the connector 34 on the industrial vehicle 10. This provides a measurement of the voltage and electric current at the second. Thus, the vehicle controller 21 receives data regarding the voltage and electric current at both ends of ; and 
a notification unit configured to perform a process relating to a notification for an occupant of the vehicle before an update process of the on-board device is performed, if the amount of current detected by the detection unit exceeds a threshold value (McCabe, ¶ 56, the vehicle controller 21 [an acquisition unit] occasionally receives data from the vehicle power sensor 60. This latter data indicate the electric current and voltage received from the battery 37 at the connector 34 on the industrial vehicle 10. This provides a measurement of the voltage and electric current at the second. Thus, the vehicle controller 21 receives data regarding the voltage and electric current at both ends of the battery cable 38; ¶ 56-57, If the voltage drop across the cable exceeds a predefined threshold, an alert is given to either the operator of the vehicle via the operator display 55 [a portion of the acquisition unit]; a difference in the electric current levels measured at both ends of the battery cable 38 exceeding a predefined threshold causes an alert to be given to the vehicle operator). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0170775 (hereinafter "Rockwell”) in view of US 2011/0264316 (hereinafter “McCabe”) and further in view of JP 2016060388 (hereinafter “Masayuki”).

As to claim 2, the rejection of claim 1 is incorporated. Rockwell as modified does not appear to explicitly disclose a first relay that is arranged in a first power supply path from the battery to the on-board device, and is configured to switch the first power supply path between conduction and interruption, wherein the on-board update apparatus is configured to switch the first relay to the conductive state if the on-board update apparatus performs an update process. However, in an analogous art to the claimed invention in the field of vehicle on-board devices, Masayuki teaches a first relay that is arranged in a first power supply path from the battery to the on-board device (Masayuki, ¶ ¶ 22-46, In the relay box 2, a battery power line 20 is directly connected to a power line from an in-vehicle battery. One end of the relay contact 231 of the ACC relay 23 and one end of the relay contact 241 of the IG relay 24 are connected to the battery power line 20; when the program rewriting device 4a transmits a rewriting program, the ACC relay 23 that communicates with the power control ECU 3 to supply power to the ECU to be rewritten, or The IG relay 24 is turned on), and is configured to switch the first power supply path between conduction and interruption, wherein the on-board update apparatus is configured to switch the first relay to the conductive state if the on-board update apparatus performs an update process (Masayuki, ¶ ¶  22-46, only one of the two switches that supply power to the ECUs 12, 13, 14, and 15 is controlled to be on).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rockwell as modified and Masayuki before him/her to implement Masayuki’s relay arrangements with a first relay that is arranged in a first power supply path from the battery to the on-board device, and is configured to switch the first power supply path between conduction and interruption, wherein the on-board update apparatus is configured to switch the first relay to the conductive state if the on-board update apparatus 

As to claim 12, the rejection of claim 2 is incorporated. Rockwell as modified further discloses: wherein the on-board update apparatus includes an acquisition unit configured to acquire a detection result of the detection unit, and the notification unit (McCabe, ¶ 56, the vehicle controller 21 [an acquisition unit] occasionally receives data from the vehicle power sensor 60. This latter data indicate the electric current and voltage received from the battery 37 at the connector 34 on the industrial vehicle 10. This provides a measurement of the voltage and electric current at the second. Thus, the vehicle controller 21 receives data regarding the voltage and electric current at both ends of the battery cable 38; ¶ 56-57, If the voltage drop across the cable exceeds a predefined threshold, an alert is given to either the operator of the vehicle via the operator display 55 [a portion of the acquisition unit]; a difference in the electric current levels measured at both ends of the battery cable 38 exceeding a predefined threshold causes an alert to be given to the vehicle operator). The motivation to combine the references is the same as set forth in the rejection of Claim 1.


Claims 3, 5, 6, 9, 10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0170775 (hereinafter "Rockwell”) in view of US 2011/0264316 2008049750 (hereinafter “Hattori”).

As to claim 3, the rejection of claim 2 is incorporated. Rockwell as modified does not appear to explicitly disclose a second relay that is arranged in a second power supply path from the battery to the on- board electronic component, and that is configured to switch the second power supply path between conduction and interruption in conjunction with the first relay. However, in an analogous art to the claimed invention in the field of vehicle on-board devices, Hattori teaches a second relay that is arranged in a second power supply path from the battery to the on- board electronic component, and that is configured to switch the second power supply path between conduction and interruption in conjunction with the first relay (Hattori, paragraphs associated with the best-mode, The secondary battery 2 is connected to the power loads 3, 3,... And the ACC socket 4 via the ACC relay 5 through a power supply line … and the ignition switch 5 a is in the accessory (ACC) position or on (ON). When in the position, the ACC relay 5 is closed, and power is supplied from the secondary battery 2 to the power loads 3; If it is determined in step S2 that the ACC relay 5 is closed and the ignition switch 5a is in the accessory position (step S2: YES), the power supply control device 10 controls the power supply state).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rockwell as modified and Hattori before him/her to implement Hattori’s relay arrangements with a second relay that is arranged in a second power supply path from the battery to the on- board electronic component, and that is configured to switch the second power supply path between conduction and interruption in conjunction with 

As to claim 5, the rejection of claim 1 is incorporated. Rockwell as modified further discloses: wherein the on-board electronic component is a connection portion to which a power supply line can be detachably connected (Hattori, The vehicle 1 is composed of a secondary battery 2 such as a lead storage battery, and an electric component such as a radio and a cigarette lighter that is operated by power supplied from the secondary battery 2. And the ACC socket 4 to which the external power load 3 can be connected). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

As to claim 6, the rejection of claim 5 is incorporated. Rockwell as modified further discloses: wherein the connection portion is a cigarette lighter socket (Hattori, The vehicle 1 is composed of a secondary battery 2 such as a lead storage battery, and an electric component such as a radio and a cigarette lighter that is operated by power supplied from the secondary battery 2). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

As to claim 9, the rejection of claim 2 is incorporated. Rockwell as modified further wherein the on-board electronic component is a connection portion to which a power supply line can be detachably connected (Hattori, The vehicle 1 is composed of a secondary battery 2 such as a lead storage battery, and an electric component such as a radio and a cigarette lighter that is operated by power supplied from the secondary battery 2. And the ACC socket 4 to which the external power load 3 can be connected). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

As to claim 10, the rejection of claim 3 is incorporated. Rockwell as modified further discloses: wherein the on-board electronic component is a connection portion to which a power supply line can be detachably connected (Hattori, The vehicle 1 is composed of a secondary battery 2 such as a lead storage battery, and an electric component such as a radio and a cigarette lighter that is operated by power supplied from the secondary battery 2. And the ACC socket 4 to which the external power load 3 can be connected). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

As to claim 13, the rejection of claim 3 is incorporated. Rockwell as modified further discloses: wherein the on-board update apparatus includes an acquisition unit configured to acquire a detection result of the detection unit, and the notification unit (McCabe, ¶ 56, the vehicle controller 21 [an acquisition unit] occasionally receives data from the vehicle power sensor 60. This latter data indicate the electric current and voltage received from the battery 37 at the connector 34 on the industrial vehicle 10. This provides a measurement of the voltage and electric current at the second. Thus, the vehicle controller 21 receives data regarding the voltage and electric current at both ends of the battery cable 38; ¶ 56-57, If the voltage drop across the . The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 15, the rejection of claim 5 is incorporated. Rockwell as modified further discloses: wherein the on-board update apparatus includes an acquisition unit configured to acquire a detection result of the detection unit, and the notification unit (McCabe, ¶ 56, the vehicle controller 21 [an acquisition unit] occasionally receives data from the vehicle power sensor 60. This latter data indicate the electric current and voltage received from the battery 37 at the connector 34 on the industrial vehicle 10. This provides a measurement of the voltage and electric current at the second. Thus, the vehicle controller 21 receives data regarding the voltage and electric current at both ends of the battery cable 38; ¶ 56-57, If the voltage drop across the cable exceeds a predefined threshold, an alert is given to either the operator of the vehicle via the operator display 55 [a portion of the acquisition unit]; a difference in the electric current levels measured at both ends of the battery cable 38 exceeding a predefined threshold causes an alert to be given to the vehicle operator). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 16, the rejection of claim 6 is incorporated. Rockwell as modified further discloses: wherein the on-board update apparatus includes an acquisition unit configured to acquire a detection result of the detection unit, and the notification unit ((McCabe, ¶ 56, . The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0075670 teaches allowing the ECU to update its firmware versions, wherein the vehicle bus interface is adapted to connect to an on-board diagnostics (OBD) port of the vehicle and to generate an alert when the battery charge status is below a threshold; 
US 2015/0286965 teaches notifying a driver of the electric automobile, in a case where determination has been made based on information indicating a battery level of the power source acquired from a controller managing the power source of the electric automobile that the battery level has fallen below a first threshold value; and 
US 2013/0326495 teaches identifying a set of user devices for which an update to software/firmware/content has not yet been installed and if the battery is below 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191